Title: To Thomas Jefferson from James Brown, 3 June 1793
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 3d: June 1793

I am favor’d with yours of the 23d: May. Your 3 Pipes Wine are lodged in my Own Cellar apparantly in good Order Where they Shall Remain for Your further commands. I have discovered the Books from Dublin paid the Duties and landed them at Osbornes subject to the Order of Young Mr. Eppes for whom they appear to have been intended. I will make enquiry after the Mathematical Instruments ⅌ the  Cammella, I expect they are lodged at the Naval Office. Your furniture was all lodged in a good Lumber House at Rockets, every care was taken of the Glasses and I fondly hope they and the Other furniture will be found free from Damage. You had as well empower me to Send the Whole up by Boats to Warren or some other landing on James River where Mr. Randolph can send your Waggons for them.
You may write Mr. Short that his Certificates and every Penny of Interest is Safe, the Certificates are now in his Own name, When I can Spare a little time I will write him with a full State of his Matters. As to your Tobacco I shall hold it Subject to your Orders. For the Present no Ships can be had to Any Port. The confidence You are Pleased to place in me on this Score shall not be misapplied. Donald & Burton have Settled Matters With their Creditors and obtained time to pay. When I hear that matters are fully adjusted I will conclude on future arrangements for their Joint Interest. I am sorry to discover Mr. Donald has Personal Views, that to enforce them he exculpates himself from all Blame of course Rests the failure on his Partners without giving them an oportunity to clear themselves from censure. This conduct every generous Mind will condemn and Suspend Opinions till both Sides are heard. Mr. Donald is also pleased to find fault with my conduct to some of his confidential friends, Without Writing me a Single line on the Subject, however I feel perfectly easy under the charge’s, as I can Satisfy every liberal mind that they are groundless, and this manner of attack below the character of a Man.
When your Carpenter and Stone mason appears I will have them sent forward to Mounticello. With due Respect I am Dear Sir Your Very Hbl: Serv

James Brown

